Title: To James Madison from Jacob Ridgway, 8 February 1806 (Abstract)
From: Ridgway, Jacob
To: Madison, James


                    § From Jacob Ridgway. 8 February 1806, Antwerp. “I have the honor to acknowledge receipt of your last dispatches of the first and twelfth July together with a Copy of the Laws passed at the last session of Congress and of a New Commission to this Agency under date the 15th July 1805 adressed to the Emperor of the french and King of Italy and Duplicate thereof which came to hand the 12th December last; This last document I have transmitted to Mr. Armstrong our Minister Plenipotentiary at Paris to be presented to this Governm⟨ent⟩ from which I have, as yet, received no Exequatur, Owing I presu⟨me⟩ to the absence of the Emperor.
                    “In Consequence of the dispositions of your last Circular of the 12th July relative to the discontinuance of Certificates of ownership Granted by the Consuls to Citizens of the United States purcha⟨sing⟩ foreign Vessels, I have caused the Same to be advertized in th[…] and its neighbourhood and shall conform my self thereto.
                    “Enclosed you will find—
                    “1°: Duplicate of my last respects of the 9th September 1805 [not found].
                    “2°: a Report List of the american Vessels entered and Cleared at this Port from the 1st. July up to the 31st December last [not found].
                    “& 3°: a ⟨New⟩ official Bond, for Two thousand Dollars, subscribed by me the 1st: January 1806.”
                